                      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 1 of 18

AO 91 (Rev 11/11) Cnmmal Complaint (approved by AUSA AEve)                                             #20-100


                                  UNITED STATES DISTRICT COURT
                                                                  for the
                                                Eastern District of Pennsylvania

                  United States of America                           )
                             V.                                      )
                   JENNIFER D'HULSTER                                )       Case No. 20-MJ-1436
                  ZACHARY GATHERCOLE                                 )
                   ASHLEY HARRINGTON                                 )
                  ANTHONY SCHWEITZER                                 )
                                                                     )
                         Defendant(s)


                                               CRIMINAL COMPLAINT
           I. the complainant in this case. state that the following is true to the best of my knowledge and belief.
On or about the date(s) of         May 27, 2020 through present             in the county of                Chester        in the
        Eastern       District of ___
                                    Pe_ n_n_s_,,__y_lv_an_ia_ __ , the defendant(s) violated:
         Code Section                                                          Offense Description
 18 U.S.C. Section 1040(a)(2)                                Fraud in connection with major disaster or emergency benefits
 18 U.S.C. Section 1341                                      Mail fraud
 18 U.S.C. Section 1349                                      Conspiracy




          This criminal complaint is based on these facts:
                                               SEE ATTACHED AFFIDAVIT




          � Continued on the attached sheet.


                                                                                                Complainant ·s signature

                                                                                            Erica Faust, Special Agent
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.


Date:             08/27/2020                                                     /s/ Timothy R. Rice
                                                                                                   Judge ·s signature

City and state:                     Philadelphia, PA                                Timothy R. Rice, U.S. Magistrate Judge
                                                                                                 Printed name and title
          Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 2 of 18




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA            )
v.                                  )      Magistrate No. 20-1436
JENNIFER D’HULSTER                  )      [UNDER SEAL]
ZACHARY GATHERCOLE                  )      (18 U.S.C. §§ 1040(a)(2) and 2)
ASHLEY HARRINGTON                   )      (18 U.S.C. § 1341)
ANTHONY SCHWEITZER                  )      (18 U.S.C. § 1349)

             AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

     I, Erica Faust, being duly sworn, state as follows:

                                        INTRODUCTION

     1.      I am a Special Agent (SA) with U.S. Department of Labor, Office of the Inspector

     General (DOL-OIG), Office of Investigations, and have been since September of 2015. I

     am currently assigned to the Philadelphia Regional Office where I have been involved in

     investigating violations of identity theft, fraud against the government, and

     unemployment insurance fraud. I hold a Bachelor’s degree in Business Administration. I

     am a law enforcement officer of the United States within the meaning of Title 18, United

     States Code, Section 2510(7), in that I am empowered by law to conduct investigations

     and to make arrests for federal felony offenses.

     2.      I make this affidavit in support of a criminal complaint charging JENNIFER

     D’HULSTER (D’HULSTER), ZACHARY GATHERCOLE (GATHERCOLE),

     ASHLEY HARRINGTON (HARRINGTON), and ANTHONY SCHWEITZER

     (SCHWEITZER), with fraud in connection with major disaster or emergency benefits, in

     violation of Title 18, United States Code, Section 1040(a)(2), mail fraud, in violation of

     18 U.S.C. § 1341, and conspiracy, in violation of Title 18, United States Code, Section

     1349.
     Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 3 of 18




3.     Specifically, as set forth below, I have probable cause to believe that

D’HULSTER, GATHERCOLE, HARRINGTON, and SCHWEITZER knowingly

conspired to file fraudulent applications for monetary benefits under the Pandemic

Unemployment Assistance (PUA) program from the United States government, via the

Commonwealth of Pennsylvania, as defined in the Coronavirus Aid, Relief, and

Economic Security Act for their associates, incarcerated individuals, and themselves.

4.     The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is

intended to show merely that there is sufficient probable cause for the requested

complaint and warrant and does not set forth all of my knowledge about this matter

                                BACKGROUND

5.     On March 13, 2020, the President declared the ongoing COVID-19 pandemic to

be an emergency under Section 501(b) of the Robert T. Stafford Disaster Relief and

Emergency Assistance Act.

6.      On March 27, 2020, the Coronavirus Aid, Relief, and Economic Security Act

(CARES Act) was signed into law. The CARES Act created the PUA program, which

provides unemployment benefits to individuals not eligible for regular unemployment

compensation or extended unemployment benefits.

7.     The PUA program is administered by the various states, including the

Commonwealth of Pennsylvania, but its benefits are funded in part by the federal

government. In Pennsylvania, the Pennsylvania Department of Labor and Industry (PA

DLI) administers the PUA program.




                                         2
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 4 of 18




8.     According to the PA DLI, a PUA claim must be made online via the PUA

website, https://pua.benefits.uc.gov. The applicant must enter personal identification

information, including name, date of birth, social security number, email address,

telephone number, and a physical address. An applicant must also answer a series of

questions that enable the PA DLI to determine the applicant’s eligibility and payment

amount.

9.     An applicant is only eligible to receive weekly PUA benefits if they are

unemployed for reasons related to the COVID-19 pandemic. The applicant must certify,

under penalty of perjury, that they are able to go to work each day and, if offered a job,

the applicant must be able to accept it. An applicant must read and understand the PUA

Compensation Handbook, which indicates that any earnings must be reported for each

week a person works.

10.    If the PA DLI approves an application for PUA benefits, the benefits recipient

will receive benefits in the form of checks, electronic fund transfers, or debit cards, and

the checks and debit cards are mailed via the United States Postal Service to the physical

address that appeared on the application.

11.    The recipient of PUA benefits receives a unique Personal Identification Number

(PIN) to access the PUA portal each week to certify their unemployment status. Payments

for PUA are based on a seven-day period, from Sunday through Saturday. Thus, the

benefits recipient must certify every seven days that he or she: was ready, willing and

able to work each day; was seeking full time employment; did not refuse any job offers or

referrals; and, had reported any employment during the week and the gross pay or other

payments received. The weekly certification was required to be completed in a timely




                                            3
          Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 5 of 18




    manner. A delay in the weekly certification could result in a delay or denial of further

    payments.

    12.    Knowingly making a materially false, fictitious, or fraudulent statement or

    representation in connection with an application for Pandemic Unemployment Assistance

    or Federal Pandemic Unemployment Compensation benefits violates Title 18, United

    States Code, Section 1040(a)(2), which prohibits Fraud in Connection with Emergency

    Benefits.

                                  PROBABLE CAUSE

HARRINGTON- GATHERCOLE PUA CLAIM

    13.    On or around May 27, 2020, an application for PA PUA benefits was filed in the

    name of ZACHARY GATHERCOLE. The application alleged that GATHERCOLE was

    unemployed due to the COVID-19 pandemic from work week ending April 4, 2020,

    through work week ending May 23, 2020. The social security number and date of birth

    on the PUA application matched records for Chester County Prison (CCP) inmate

    GATHERCOLE. GATHERCOLE has been in CCP custody since on or about August 29,

    2019, through the present.

    14.    The mailing address for GATHERCOLE that appeared on his application is 911

    W. Miner Street, West Chester, PA 19382 (Miner Street). The PUA application listed

    Company 1, of West Chester, Pennsylvania, as GATHERCOLE’s last employer and

    stated that he was employed by Company 1 from January 02, 2019, through March 21,

    2020. The PUA application further indicated that GATHERCOLE was laid off from his

    employment with Company 1 due to COVID-19 related reasons.

    15.    GATHERCOLE’s CCP case file listed ASHLEY HARRINGTON as his




                                             4
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 6 of 18




girlfriend and her phone number as 610-357-7279. HARRINGTON is a former employee

of Company 1, and currently [as of August 11, 2020] an inmate of CCP. CCP intake

records identify HARRINGTON’s home address as the Miner Street address and her

telephone number as 610-357-7279.

16.     According to PA DLI PUA claims data, HARRINGTON filed an application for

PUA benefits in her own name on or around June 23, 2020. Her PUA application was

filed from IP address 172.58.227.52. This is the same IP address that was used to file the

GATHERCOLE application. The phone number listed on both PUA claims is 610-357-

7279.

17.     On July 27, 2020, this Affiant and another agent interviewed D.S., the owner and

operator of Company 1. D.S. stated Company 1 is a family business and that D.S. has

worked for Company 1 for more than forty (40) years. D.S. was familiar with all

employees and payroll functions of Company 1. D.S. advised that “Zachary Gathercole”

was never employed with Company 1. D.S. also advised that although GATHERCOLE

never worked for Company 1, D.S. was familiar with GATHERCOLE and knew that

GATHERCOLE is HARRINGTON’s boyfriend and HARRINGTON is the daughter of

D.S.’s office employee. D.S. stated that he/she was aware that GATHERCOLE was

currently incarcerated and that HARRINGTON was staying with her father at a home on

Miner Street in West Chester, PA.

18.     On August 11, 2020, this Affiant and another agent visited HARRINGTON in

CCP custody and interviewed her. After agents advised HARRINGTON of her

Constitutional rights, HARRINGTON stated that at GATHERCOLE’s request, she filed

GATHERCOLE’s PUA claim while he was incarcerated at CCP. HARRINGTON went




                                         5
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 7 of 18




to GATHERCOLE’s home address of 523 Lissie Lane, Sadsburyville, PA 19369 (Lissie

Lane) and consistently picked up any mail addressed to GATHERCOLE.

HARRINGTON mailed GATHERCOLE’s PUA benefit checks to GATHERCOLE in

CCP for him to endorse. GATHERCOLE mailed the endorsed checks back to

HARRINGTON for her to attempt to cash the checks or deposit them into a bank

account.

19.    On August 14, 2020, this Affiant and other agents executed a search warrant at

HARRINGTON’s Miner Street address and seized PUA check stubs in the name of

GATHERCOLE, along with handwritten letters from GATHERCOLE to

HARRINGTON during GATHERCOLE’s incarceration at CCP. In the letters,

GATHERCOLE discussed his PUA benefits and how he and HARRINGTON were going

to use the money.

20.    Based on the information set forth above, there is probable cause to believe that

HARRINGTON submitted a PUA application for GATHERCOLE for a period of time

when she and GATHERCOLE knew GATHERCOLE was incarcerated and unable to

accept work and made the following material false, fictitious, or fraudulent statements or

representations:

       a.      HARRINGTON falsely represented that she was GATHERCOLE.

       b.      HARRINGTON falsely answered “YES” to the question, “If offered a job,

are you able and available to accept it?”

       c.      HARRINGTON falsely answered “YES” to the question, “Are you

unemployed as a direct result of a pandemic or major disaster?”

       d.      HARRINGTON falsely stated that GATHERCOLE was a former




                                            6
          Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 8 of 18




    employee of Company 1.

           e.      On GATHERCOLE’s behalf and under penalty of perjury,

    HARRINGTON falsely stated that the representations contained in the application were

    true and correct.

    21.    On or around June 2, 2020, the Pennsylvania Treasury Department issued PUA

    benefit check #1100881490 payable to GATHERCOLE for $540.00. A copy of the

    endorsed check shows that on June 23, 2020, an attempt to cash or deposit the check was

    made. The back of the check was endorsed with the purported signatures of “Zach

    Gathercole” and “Ashley Harrington.”

    22.    Pennsylvania Treasury Department records show that from approximately May 12,

    2020, through approximately June 2, 2020, four bank checks for PUA benefits totaling

    $5,005.00 were issued to GATHERCOLE.

    23.    Pennsylvania Treasury Department records show that from on or around June 8,

    2020, through August 3, 2020, GATHERCOLE received PUA benefits deposited onto a

    US Bank VISA Debit card totaling $7,325.00.

    24.    In the CARES Act, the United States government intended to provide major

    disaster and emergency unemployment benefits to individuals not eligible for regular

    unemployment compensation or extended unemployment benefits. The PA DLI relied on

    applicants to the PUA program, which administered the distribution of benefits, to make

    truthful representations. However, HARRINGTON and GATHERCOLE knowingly

    conspired to make materially false, fictitious, or fraudulent statements or representations

    in connection with applications submitted on the PUA website.

D’HULSTER-SCHWEITZER CLAIM




                                             7
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 9 of 18




25.    CCP provided this Affiant with recordings of phone calls between JENNIFER

D’HULSTER and inmate ANTHONY SCHWEITZER. SCHWEITZER used his CCP

inmate PIN to call 484-387-0299 and speak to D’HULSTER about filing PUA weekly

certifications of unemployment for SCHWEITZER and PUA applications for other

individuals. PA DLI unemployment records and law enforcement databases confirm that

the number 484-387-0299 is used by D’HULSTER.

26.    On June 28, 2020, one of the CCP recorded calls captured D’HULSTER telling

SCHWEITZER, “I wonder if they didn’t approve your fucking unemployment shit

because you put the wrong SSN on there.” SCHWEITZER asked, “Which one did you

put?” D’HULSTER replied, “I dunno, whatever one you gave me?” Later in the same

conversation, SCHWEITZER asked D’HULSTER, “… so what happens, well, what if it

come this week? So what happens, you think you put the wrong number in it not gone

come?” D’HULSTER replied, “Well if it’s the wrong number then they’re not gonna

approve it.” SCHWEITZER asked D’HULSTER, “Like, so why don’t you just do

another one and do the… like can’t you do that way?” D’HULSTER replied, “Yea no,

that’s not gonna work.”

27.    On July 2, 2020, SCHWEITZER called D’HULSTER. SCHWEITZER asked,

D’HULSTER, “Whatcha money level at?” D’HULSTER replied, “ummmm…5200.”

D’HULSTER told SCHWEITZER that she just filed her own unemployment insurance

claim, which prompted SCHWEITZER to ask D’HULSTER to re-file his PUA claim.

D’HULSTER said, “… no I’m not doing yours now because you’re in jail.” But

SCHWEITZER disagreed and said, “Yea but you could still do it.” D’HULSTER replied,

“No, you’re not supposed to get it when you’re in jail. I think that’s what fucked it up. I




                                          8
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 10 of 18




think we fucked it up dude.” SCHWEITZER asked D’HULSTER “So you can’t?” and

D’HULSTER replied, “I can’t take it back. I tried. . . . Like take back the weeks that I

claimed that I shouldn’t have for you. . . . They’re prolly gonna deny it and then you’re

gonna have to re do it but only for the weeks that you were home . . . . Which is like two,

so.” SCHWEITZER replied, “Yeah, Fuck it, no, I was unemployed for a long time.”

28.     When the prison telephone call described in paragraph 27 timed out,

SCHWEITZER called D’HULSTER again and asked D’HULSTER “but what about the

times I wasn’t working at all?” D’HULSTER replied, “No, because you… I filed for the

pandemic unemployment for you which means it doesn’t start until uh, until March 17th

and you was already in jail then. Not just regular unemployment.”

29.     On July 21, 2020, SCHWEITZER called D’HULSTER. During the call,

D’HULSTER stated, “I helped Chelsea file her PA PUA unemployment shit this morning

and it wouldn’t even let her go back at all. It said she can’t file ‘til next week. I don’t

know what they’re doin with this shit. Yours still didn’t come through, they still owe

Braden (inaudible). I still don’t have Davie’s card. I don’t know what the hells going on.”

SCHWEITZER replied, “I don’t give a fuck about that money anymore. Shit aint, aint

gonna help me with anything so…”

30.     PA DLI PUA claims data shows that a PUA claim in SCHWEITZER’s name was

filed on or around June 10, 2020 from IP address 69.242.81.41. The provided email

address was Jendhulster1027@gmail.com. The provided mailing address was 260 Doe

Run Road, Coatesville, PA 19320 (Doe Run), which is the same address provided on

D’HULSTER’s PA unemployment insurance claim.

31.     On June 21, 2020, SCHWEITZER was incarcerated at CCP. From June 21, 2020,




                                           9
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 11 of 18




through the date of this affidavit, SCHWEITZER has remained in custody at CCP.

Nevertheless, although PA DLI had not approved the PUA claim in SCHWEITZER’s

name, from on or around June 28, 2020, through on or around August 16, 2020,

D’HULSTER completed fraudulent weekly certifications covering work weeks ending

June 27, 2020, through August 15, 2020 in order for SCHWEITZER to receive PUA

benefits if his claim was approved. D’HULSTER falsely certified that during those work

weeks, SCHWEITZER remained unemployed due to the Pandemic and was available for

employment.

32.     Based on the information set forth above, there is probable cause to believe that

D’HULSTER submitted fraudulent PUA weekly certifications on behalf of

SCHWEITZER for a period of time when she and SCHWEITZER knew SCHWEITZER

was incarcerated and made the following material false, fictitious, or fraudulent

statements or representations:

        a.     D’HULSTER falsely represented that she was SCHWEITZER.

        b.     D’HULSTER falsely represented that SCHWEITZER was unemployed

and was available for employment.

        c.     On behalf of SCHWEITZER and under penalty of perjury, D”HULSTER

falsely stated that the representations contained on the weekly certifications were true and

correct.

33.     Notwithstanding the requirements for PUA benefits under the CARES Act,

D’HULSTER and SCHWEITZER knowingly conspired to make materially false,

fictitious, or fraudulent statements or representations in connection with an application

submitted on the PUA website for benefits for SCHWEITZER and also knowingly and




                                         10
          Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 12 of 18




    falsely certified that SCHWEITZER was unemployed due to the Pandemic and available

    for work after his application for benefits was approved in order for him to continue to

    receive benefits.

D’HULSTER – GATHERCOLE SCHEME

    34.     CCP provided this Affiant recordings of prison phone calls between D’HULSTER

    and GATHERCOLE. GATHERCOLE used his CCP inmate PIN to call D”HULSTER at

    484-387-0299 which, as previously stated, is a number known to be used by

    D’HULSTER. GATHERCOLE and D’HULSTER discussed D’HULSTER filing

    additional PUA applications, as well as, the collection of identities and establishment of a

    P.O. Box to use to receive the PUA mailings.

    35.     On July 9, 2020, GATHERCOLE called D’HULSTER and informed her that

    “there’s a crazy unemployment check hustle going on, right?” D’HULSTER replied,

    “Yup I got it.” GATHERCOLE encouraged D’HULSTER to file a claim for benefits for

    “Dave” and advised D’HULSTER that the money would go onto a card. GATHERCOLE

    also cautioned that, “if they got his address as something else. You go in and put the

    address as yours or wherever you want the card to go.” D’HULSTER replied, “Yeah,

    that’s what I did with Anthony,” apparently referring to SCHWEITZER. GATHERCOLE

    stated, “Listen, yeah. I did it with me. That’s why I got all these checks keep coming in.”

    D’HULSTER agreed to file the “Dave” claim and stated that she had his social security

    number.

    36.     During the same July 9, 2020 telephone call, GATHERCOLE bragged to

    D’HULSTER that he was receiving approximately $700 a week in PUA benefits.

    GATHERCOLE said, “Yup. And fucking for real for real, um, you could do it for other



                                             11
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 13 of 18




people since you know how to do it. You could do it for other people and take your cut

from that shit. Girl.” GATHERCOLE told D’HULSTER that people are making around

$11,000 filing claims. GATHERCOLE told D’HULSTER that she could make money

and take a cut. GATHERCOLE said, “I’ll give you info for like maybe one or two people

that want that shit done. And then you take your little cut. Maybe like 1,000 off each one

or something. . . . Ash do it and take her little cut. But I’m saying, you do a lot for me, if

you want to do that shit, take your little cut then. You know what I’m saying. Make a

thousand dollars for a quick, you know what I’m saying, fucking 10, 15 minutes on a

computer or however long it takes.” D’HULSTER acknowledged that she knew how to

submit a PUA claim, stating “Yeah, it didn’t, don’t take long at all.”

37.     On July 12, 2020, GATHERCOLE called D’HULSTER. During the call,

D’HULSTER stated that she had just filed a claim on behalf of GATHERCOLE’s

brother. Afterward, GATHERCOLE inquired about the application process. He asked,

“Like what happens when you fill it out? Like, it says like uh. Like what does it tell you?

Like that you’re eligible? Or does it tell you an amount that they get? Or how does that

work?” D’HULSTER replied, “It tells you that you are eligible and then it tells you how

many like it will let you know how many weeks you can file for. And then you just got to

figure out the amount from there. Like your brother’s is like 15,000 something.”

38.     During the same July 12, 2020 telephone call, GATHERCOLE and D’HULSTER

discussed the legality of their PUA claims. D’HULSTER stated, “I mean, I feel like if

they’re stupid enough to give it to you that’s on them.” GATHERCOLE replied,

“Exactly, and the government fucks us enough, so why shouldn’t we get over on the

government?” D’HULSTER agreed.




                                          12
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 14 of 18




39.     On July 13, 2020, GATHERCOLE called D’HULSTER. GATHERCOLE

provided a telephone number to D’HULSTER and told her to call and “explain to them

the process of the PUA jawn.” D’HULSTER agreed to do so. Later in the conversation,

GATHERCOLE received confirmation from D’HULSTER that what was needed to

apply for PUA benefits was the applicant’s name, date of birth, and social security

number. GATHERCOLE indicated that he had “four” and “We can do all four of those

with just us. Like, I’m saying. The P.O. Box thing. And then all you do is, do your thing

on the computer, find out what the amount is that each one is going to get. And we’ll just

split it down the middle. Four already. We’ll just say worst case scenario. And they get,

we’ll just chalk down lower to three. Three, six, nine, twelve. That’s twelve names

between us. That’s the lowest.” D’HULSTER replied, “Yeah that’s not bad.”

GATHERCOLE stated, “Yeah. Like I said, I got four already. Now, do you think I

should send them to you in a letter? Do you think that’s safer?” D’HULSTER agreed.

GATHERCOLE stated, “Ok. I’m a going to put it today. And like I said I got the DOB, I

got the whole social, and, and the name. Yup, and I got… that’s four. And for real, for

real. That’s me cutting one person out and just doing it for me and you altogether. Just

me and you.”

40.     During the same July 13, 2020 telephone call, GATHERCOLE inquired about

D’HULSTER’s commitment to the scheme to fraudulently obtain PUA benefits.

GATHERCOLE stated, “One more time. Let me get this 100% clear so I know that we’re

on the same page. You are 100% in with me on this thing I got going on.” D’HULSTER

replied, “Yeah.” D’HULSTER also responded to GATHERCOLE’s inquiry about claims

that she had previously submitted for PUA benefits for “Dave,” “Anthony,” and




                                        13
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 15 of 18




“Braden” and she reported that she was able to successfully obtain large amounts of

money for “Dave” and “Anthony.”

41.     During the same July 13, 2020 telephone call, GATHERCOLE told D’HULSTER

to get a cheap post office box to use for the receipt of cards containing PUA benefits. He

added, “We got to knock this shit out soon. Before, I’m saying, people start getting hip to

that shit.” D’HULSTER agreed, stating “We don’t have a whole lot of time.”

GATHERCOLE and D’HULSTER agreed to a plan in which GATHERCOLE would

send a letter to her so that D’HULSTER could “get [her] type on, on the computer or

whatever and find out what each one. See what I’m saying, calculate what each one is,

how much. And then we will touch base on Monday. And, uh. Just make sure the P.O.

Box thing obviously use a name like John Doe or whatever the case may be. You know I

mean? Or even if somebody, if you got to use actual info, you get somebody who’s

fucked up on bread. You see what I’m saying, somebody who don’t have no money or

nothing, and be like ‘Look, if you put the P.O. Box in your name, we’ll give you a couple

hundred dollars.” “Yeah, but this shit is almost like foolproof. And we could make 20 or

30 (inaudible).” D’HULSTER agreed.

42.     Based on the aforementioned phone calls and information obtained from the

investigation, this Affiant has learned that “Dave” is D.D. and is GATHERCOLE’s

brother who has been in custody at the State Correctional Institute Phoenixville (SCIP)

from on or around March 11, 2020, through the date of this affidavit. SCIP records for

D.D. list D’HULSTER as his fiancé and his residential address as the Lissie Lane

address, the same as GATHERCOLE.

43.     On or around July 11, 2020, an application for PA PUA benefits was filed in the




                                        14
      Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 16 of 18




name of D.D. from IP address 69.242.81.41. The social security number and date of birth

on this PUA claim matched records for SCIP inmate D.D. The email address for this

claim is Jendhulster1027@gmail.com. The IP address is the same one from which the

claim for PUA in SCHWEITZER’s name was filed on or around June 10, 2020.

44.     Beginning on or around July 11, 2020, D’HULSTER completed weekly

certifications covering work weeks ending March 14, 2020, through July 4, 2020, on

behalf of D.D.’s PUA claim. D’HULSTER falsely certified that during those work weeks

D.D. was unemployed due to the Pandemic, but was available for employment.

45.     Based on the information set forth above, there is probable cause to believe that

D’HULSTER submitted a fraudulent PUA application and weekly certifications D.D. for

a period of time when she knew D.D. was incarcerated and unable to accept work and

made the following material false, fictitious, or fraudulent statements or representations:

        a.     D’HULSTER falsely represented that she was D.D.

        b.     D’HULSTER falsely stated that D.D. was unemployed as a direct result of

a pandemic or major disaster.

        c.     D’HULSTER falsely stated that D.D. was available to work if offered a job.

        d.     On D.D.’s behalf and under penalty of perjury, D’HULSTER falsely

stated that the representations contained in the application and weekly certifications were

true and correct.

46.     Pennsylvania Treasury Department records show that on or about July 13, 2020,

PUA benefits totaling $11,410 were deposited onto an US Bank VISA Debit card for D.D.

47.     Notwithstanding the requirements for PUA benefits under the CARES Act,

D’HULSTER and GATHERCOLE knowingly conspired to make materially false,




                                         15
          Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 17 of 18




    fictitious, or fraudulent statements or representations in connection with the application

    submitted on the PUA website for benefits for D.D. and also knowingly and falsely

    certified that D.D. was unemployed due to the Pandemic and available for work after his

    application for benefits was approved in order for him to continue to receive benefits.

ADDITIONAL INFORMATION

    48.     On August 14, 2020, CCP corrections officers searched the jail cell of

    GATHERCOLE. GATHERCOLE was the sole occupant of this jail cell. The search

    produced the following records:

            a.     A red address book bearing the name “Zachary Gathercole” on the front.

    The address book contained: (1) a page that reads “Pandemic Unemployment Assistance”

    (uc.pa.gov). Jen 260 Doe Run Rd, C-ville PA 19380.;” (2) a list of CCP intake numbers

    for seven additional current and former CCP inmates, along with a list of five (5)

    identities, including names, dates of birth, and social security numbers.

            b.     A handwritten note with the name “JEN” at the top that states: “I was

    thinkin also Jen, maybe we can put 5 up for Dave, you (illegible). It all set for him ahead

    of time. (car illegible) (house ready) (1000 for clothes) (you pay fines for him) then we

    bail me out you get $ fur your own spot, & plus w/ the PUA shit me & you are goin into

    2gether, If we – ur – to we can put majority of $ back bit hes home (still 3 months) & also

    just tell him I filled it out for you – you got 2,500 heres 1300 on books & I’ll hold 500 for

    when you touch. All the while well be banking & stackn & hell never know!!”

            c.     A handwritten note with the name “JEN” at the top that states: “Did n-e of

    those chicks send # & addresses yet? Ne more P.O. Box info yet? Each amount &

    requirements 2 open it?”




                                             16
            Case 2:20-mj-01436 Document 1 Filed 08/27/20 Page 18 of 18




              d.     A handwritten letter addressed to “Zach” from “Jenn” that states, “… I still

      haven’t got either of them cards so IDK WTF is going on. B & Ant haven’t gotten shit in

      wks either. I looked into that other shit too but the slackin ass government hasn’t made any

      final decisions yet so we aint getting shit out here but regular $170 a wk unemployment

      right now.”

              e.     A handwritten note with the name “TIA” at the top that states: “P.U.A.

      checks? Other peoples info & if got you (DOB/name/SS).”

                                       CONCLUSION

      49.     Based on the above information, your Affiant submits that there is probable cause

      to believe that D’HULSTER, GATHERCOLE, HARRINGTON, and SCHWEITZER

      conspired to commit mail fraud, in violation of 18 U.S.C. § 1349, committed mail fraud,

      in violation of 18 U.S.C. § 1341, and committed fraud in connection with a major disaster

      or emergency benefit, in violation of 18 U.S.C. §§ 1040(a)(2) and 2.

                                                           Respectfully submitted,


                                                           __/s/ Erica Faust____________
                                                           Erica Faust, Special Agent
                                                           U.S. Department of Labor
                                                           Office of the Inspector General

Subscribed and sworn to before me
on this __27th_ day of August, 2020

    /s/ Timothy R. Rice
_________________________________________
HONORABLE TIMOTHY R. RICE
UNITED STATES MAGISTRATE JUDGE




                                               17
